Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to the Applicant’s communication filed 10/27/2021 in response to PTO Office Action mailed 09/24/2021. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.
3.	Claims 18-32 are pending.
4.	Claims 18, 22-25, 27 and 28 are amended.
5.	Claims 33 and 34 are cancelled.

EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Barry Greenbaum (Reg. No. 67,477) on 11/09/2021. Accordingly, since a complete record of the interview has been incorporated in the instant examiner’s amendment, no separate interview summary form is included in the instant office letter MPEP § 713.04.

CORRECTIONS MADE IN THE APPLICATION
7.	The application has been amended as follows:
	IN THE CLAIM:
Please find below claims 29, 33 and 34 that the Examiner has amended. The status of the claims is set forth in parentheses. For the currently amended claim, underlined emphasis indicates insertions and 

29. 	(Currently amended) A method for operating a sensor system, comprising: 
providing at least one platform-independent plug-in program module in an application processor, wherein: 
the application processor provides at least one further plug-in program module that is based on the at least one platform-independent plug-in program module and is able to be executed in a closed environment of a microprocessor of a sensor unit of the sensor system, and 
the at least one further plug-in program module is loaded into a memory of a sensor unit of the sensor system and executed in the closed environment of the microprocessor of the sensor unit if a configuration and a status of the sensor unit permit execution of the at least one further plug-in program module.
wherein at least one of the at least one platform-independent plug-in program module and the at least one plug-in program module is one of: 
stored outside the sensor unit so that the at least one of the at least one platform-independent plug-in module and the at least one further plug-in program module is able to be loaded into the memory of the sensor unit again if required; or 
at least partially executed in a second closed environment of the application processor when an execution in the closed environment of the microprocessor of the sensor unit is impossible.

33. 	(Cancelled) 

34. 	(Cancelled) 

Allowable Subject Matter
8.	Claims 18-32 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: 
In view of the Amendments/Remarks filed 10/27/2021 and the current Examiner’s Amendment, examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “wherein at least one of the at least one platform-independent plug-in program module and the at least one plug-in program module is one of: stored outside the sensor unit so that the at least one of the at least one platform-independent plug-in module and the at least one further plug-in program module is able to be loaded into the memory of the sensor unit again if required; or at least partially executed in a second closed environment of the application processor when an execution in the closed environment of the microprocessor of the sensor unit is impossible”, in combination with other recited limitations in amended independent claim 18.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “the application processor includes knowledge of a configuration of the sensor unit and a specific function scope of the closed environment of the microprocessor of the sensor unit, and an access possibility to a non-volatile memory is provided, in which a platform-independent program module corresponding to a platform-independent plug-in program module for the processing of the sensor signal is stored; a supplier configured for supplying at least one further plug-in program module that is based on the platform-independent program plug-in program module and is executable in the closed environment of the microprocessor of the sensor unit, a transmitter configured for transmitting to the memory of the sensor unit the at least one further plug-in program module via the communications interface to the sensor unit; and an activator/deactivator configured for activating and deactivating the at least one further plug-in program module via the communications interface to the sensor unit”, in combination with other recited limitations in amended independent claim 22.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “at least one application processor that includes: at least one communications interface to the sensor unit, the application processor including knowledge of a configuration of the sensor unit and a specific function scope of the closed environment of the microprocessor of the sensor unit, and an access possibility to a non-volatile memory being provided, in which a platform-independent program module corresponding to a platform-independent plug-in program module for the processing of the sensor signal is stored; a supplier configured for supplying at least one further plug-in program module that is based on the platform-independent plug-in program module and is executable in the closed environment of the microprocessor of the sensor unit; a transmitter configured for transmitting to the memory of the sensor unit the at least one further plug-in program module via the communications interface to the sensor unit; and an activator/deactivator configured for activating and deactivating the at least one further plug-in program module via the communications interface to the sensor unit”, in combination with other recited limitations in amended independent claim 28.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “at least one application processor that includes: at least one communications interface to the sensor unit, the application processor including knowledge of a configuration of the sensor unit and a specific function scope of the closed environment of the microprocessor of the sensor unit, and an access possibility to a non-volatile memory being provided, in which a platform-independent program module corresponding to a platform-independent plug-in program module for the processing of the sensor signal is stored; a supplier configured for supplying at least one further plug-in program module that is based on the platform-independent plug-in program module and is executable in the closed environment of the microprocessor of the sensor unit; a transmitter configured for transmitting to the memory of the sensor unit the at least one further plug-in program module via the communications interface to the sensor unit; and an activator/deactivator configured for activating and deactivating the at least one further plug-in program module via the communications interface to the sensor unit”, in combination with other recited limitations in amended independent claim 29.
Dependent claims 19-21, 23-27 and 30-34 are allowable based on their dependencies of independent claims 18, 22 and 29.
Any additional references cited along with this Notice of Allowance is further silent on motivation to combine such features and functionality and are provided as showing background information with respect to the state of the art as it pertains to the applicants' invention and . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.		The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dayton Lewis-Taylor/					
Examiner, Art Unit 2181

/IDRISS N ALROBAYE/               Supervisory Patent Examiner, Art Unit 2181